 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By discriminating in regard to the hire and tenure of employment ofJames Benton Roebuck, thereby discouraging membership in the above Union,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection S (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume ]KANMAKMILLS, INC., KULI'MONTMANUFACTURING COMPANY, INC.andTEXTILE WORKEI:S UNION OF AMERICA,CIO.Case No. /.-CA-134.February28, 1951Decision and OrderOn September 28, 1950, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The TrialExaminer alsofound that the Respondents had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissed asto such allegations.Thereafter, the Respondents filed exceptionsto the Intermediate Report and a supporting brief ; the GeneralCounsel filed a brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed 2The Board has considered the Inter-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].2At the close of the hearing,the General Counsel moved to amend the complaint toallege that the Respondents violated Section 8 (a) (4) of the Act with respect to LorrainePetrovich.The Trial Examiner,after reserving ruling thereon, granted the motion inhis Intermediate Repoit, and ruled, in substance,that as the matter had been adequatelylitigated,the recoid should not be reopenedThe Respondents except to the failure toreopen the recordWe find no merit in this exception.While we believe that it wouldhave been better practice for the Trial Examiner to rule on the motion at the hearing,we neither perceive,nor have the Respondents demonstrated, that they have been prej-udiced in any manner by the Trial Examiner's action.It may be noted in this connection,that our finding with respect to the violation of Section 8 (a) (4), like the TrialExaminer's,isbased upon the testimony of the Respondents'own witness,and theRespondents have not adverted to any additional evidence whichtheydesire to submit ina reopened hearingAccordingly,the Trial Examiner's rulings are hereby upheld.Cf.Majestic Metal Specialties,Inc,92 NLRB 185493 NLRB No. 66. KA\NMAK MILLS, INC.491mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions noted below.1.We find, as did the Trial Examiner, that the Respondents inter-fered with, restrained, and coerced their employees, in violation ofSection 8 (a) (1) of the Act. In so finding, we rely, as did the TrialExaminer, upon the following conduct attributable to the Respond-ents: (1) Production Manager Steinacher's interrogation of em-ployeesOrlando, Borisheski, and Kemper concerning their unionactivities and membership, and his warning that the plant would beclosed if the employees were organized; (2) Steinacher's request toBorisheski that the latter tried to induce other employees to voteagainst the Union if an election were held; (3). SuperintendentSheriff's interrogation of employee Balchunas as to his union mem-bership, and his warning that the plant would be closed if organized ;and (4) Foreman Lazarski's 3 interrogation of employee Spieles re-garding his union membership, and in effect warning that the plantwould shut down if organized by the Union.'2.We also agree with the Trial Examiner that the Respondents'refusal to reemploy Florence Orlando on May 10, 1949, was violativeof Section 8 (a) (3) and (1) of the Act.The Respondents except to this finding mainly on the grounds that :(1) They were unaware of Orlando's union activity, and (2) Orlandowas not reemployed because she was not a "good worker."We cannotagree.As to the first contention, the record shows, as fully set forth inthe Intermediate Report, that Orlando actively participated in theUnion's organizational campaign, which began on August 23, 1948.When interrogated by Production Manager Steinacher on September10, 1948, Orlando did not deny that she was in favor of the Unionand that she was assisting the Union in its campaign.Moreover,Steinacher admitted to employee Borisheski, in September 1948, thathe believed Orlando to ,be one of the most active union proponents.And, the Respondents were advised that the Union had filed chargeson October 12, 1948, alleging that Orlando had been discharged onOctober 5, 1948, because of her union activities. It is thus clear, and'The name of this supervisor was inadvertently stated by the Trial Examiner to beLazorski.41n excepting to the Trial Examiner's various findings of unfair labor practices, theRespondents contend,inter alia,that such determinations are based on erroneous credibilityfindingsHowever, as the Board has previously held, a Trial Examiner's resolution as tocredibilitywill be overruled only when the clear preponderance of all relevant evidenceconvinces us that his resolution was incorrect.No such conclusion is warranted here.SeeMcKesson &Robbins,Incorporated,92 NLRB 432,Ozark Hardwood Company,91NLRB 1443.Cf.Salant & Salant, Incorporated,92 NLRB 343 492DECISIONSOF NATIONALLABOR RELATIONS BOARDwe find, that the Respondents were fully apprised of Orlando's activeunion affiliation when they commenced rehiring personnel in May1949.With respect to the contention that Orlando was not recalled be-cause she was not a "good worker," Orlando had worked for theRespondents approximately 3 years before her layoff in October 1948,spending most of her time on one of the more difficult operations inthe Respondents' sewing department.She was among the last of thegroup of more than 40 sewing machine operators who were laid offfor economic reasons during the period from February 1 to October5, 1948; and the Respondents pursued a general policy, in such layoffs,of retaining the most efficient workers the longest.Although at thetime Orlando reapplied for a job on October 18, 1948, she was in-formed by Respondents' production manager that she had been laidoff because of her low production, she was specifically informed thatshe would be recalled when conditions improved.When Orlandoagain applied for work in May 1949, she was refused reemploymentfor the stated reason that the Respondents were not hiring.Yet, atthat time, the Respondents had in fact begun to offer reemploymentto operators laid offbeforeOrlando, and continued thereafter to recallsimilar employees, who, under the Respondents' layoff policy, had beendeemed inferior to Orlando.Under all the circumstances,5 including the Respondents' knowledgeof Orlando's union activities and their demonstrated union animus,we are of the opinion that the Respondents' refusal to recall Orlandowas actuated not by her alleged lack of ability as a worker, but by herunion activity, and we so find.3.Like the Trial Examiner, we find that the Respondents unlaw-fully discriminated against Lorraine Petrovich because charges underthe Act had been filed on her behalf in violation of Section8 (a) (4).We also find that the Respondents' conduct was independently viola-tive of Section 8 (a) (1).As detailed in the Intermediate Report, charges on behalf of Petro-vich were filed on October 20, 1948, alleging that she had been dis-criminatorily discharged on September 16, 1948.6 In July 1949, Pet-rovich applied for reinstatement and was interviewed mainly byGeneral Manager Brennan. According to Brennan's own testimony,which the Trial Examiner credited, he informed Petrovich that ". .your naive is in charges against us, and that doesn't indicate to me afriendly attitude toward this company."Brennan also testified that,later in the interview, the following transpired :'6We find it unnecessaryto rely,as did the Trial Examiner,on Orlando's average"delin-quency" per hour,computedby theGeneral Counsel.6The charge whichfirstmentionedPetrovich gave the dateof her discharge as October`16, 1948.This inadvertence was later correctedto show theSeptember date given above. KANMAK MILLS, INC.493I said, "I assume if you come back that you will be willing toretract the charges now pending . . . she said, "Yes," . . . Isaid, "Would you write a letter to that effect, ... she said, "Yes"She' would... .I asked her if she would ... if conditions improved and westarted up our department and gave her an opportunity to comeback in view of the charges against us would she retract them, andshe said she would.The Respondents contend initially that the offer of future employ-ment to Petrovich was unconditional.This contention is withoutmerit. , It is clear from Brennan's testimony, as quoted at length above,that Petrovich's employment would be dependent upon her with-drawal of charges. Indeed, Brennan subsequently admitted, in thecourse of his testimony, that "As a representative of that company, Ididn't think that I would be within my rights to bring this girl backwith charges pending against us."We likewise reject the Respondents' contention that their conductwas not unlawful because no job has become available for Petrovich.Section 8 (a) (4) proscribes discriminationin any manneragainst anemployee,' because he has filed charges or given testimony under theAct.As noted above, the Respondents, through Brennan, advisedPetrovich that the withdrawal of charges was one of the conditions ofher reemployment. She was thus placed in a class apart from theother applicants for reemployment by the Respondents, subject tomore onerous conditions.Such action constituted discriminationagainst Petrovich because charges had been filed on her behalf and wastherefore violative of Section 8 (a) (4),$ and, in any event, of Section8 (a) (1) of the Act .9° As an applicant for employment, Petrovich was manifestly an "employee" within thecontemplation of Section 8 (a) (4)Briggs Manufacturing Company,75 NLRB 569. Cf.Phelps Dodge Corporation v N L R B,313 U S 177'Cf.Consolidated Frame Company,91 NLRB 1295;BriggsManufacturing Company,supra.The instant case is distinguishable on its facts fromF W. Poe Manufacturing Company vN. L. R B.,119 F. 2d 45 (C. A 4), citedbythe Respondents in their brief. In that case,where the court found no violation-of Section 8 (4) of the original Act, the employee inquestion had never been9informed that the employer did not intend to rehire him because ofhis filing charges.Moreover,the employer there pursued a policy of hiring only individualswho applied for jobs when a vacancy actually existed, and the employee did not apply alsuch a time.Here, not only was Petrovich clearly informed of the Respondents' require-ment that she withdraw her charges,but also,when vacancies existed,the Respondentsgenerally recalled err iloyees previously laid off, and Petrovich was discriminatorily setapart from the other lmployees in that category by the additional requirement that shewithdraw charges9Whether the Respondents'conduct be viewed as a violation of Section 8 (a) (4) and8 (a) (1), or of Section 8 (a) (1) alone, our order that the Respondents offer Petrovichemployment when they would normally recall her,absent any requirement as to the with-drawal of the charges, would be the sameIn the absence of exceptions to the Trial Examiner's finding that the refusal to reemployPetrovich was not violative of Section 8 (a) (3), we find it unnecessary to pass upon thatfinding. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the basis of the entire record in the case, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board-hereby orders that the Respondents,Kanmak Mills, Inc., and Kulpmont Manufacturing Company, Inc.,Kulpmont, Pennsylvania, and their officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,CIO, or in any other labor organization of their employees, byrefusing to reinstate employees, or by discriminating in any othermanner in regard to their hire or tenure of employment, or any termor condition of employment.(b)Discriminating in any manner against any employee becausehe has filed charges or given testimony under the Act, or in any othermanner interfering with the rights of employees to file and prosecutea charge and to give testimony under the Act.(c) Interrogating their employees concerning their union affilia-tion, activities, or sympathies, soliciting employees' assistance in theevent an election is held, or threatening that they will close their plantif their employees join Textile Workers Union of America, CIO, orany other labor organization, or in any other manner interfering with,restraining, or coercing their employees in the exercise of the right toself-organization, to form labor organizations, to join or assist TextileWorkers Union of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:-(a)Offer to Florence Orlando immediate and full reinstatementto her former or substantially equivalent position without prejudiceto her seniority or other rights and privileges; and make her whole, inthe manner set forth in the section of the Intermediate Report entitled"The Remedy," for any loss of pay she may have suffered by reason ofthe Respondents' discrimination against her.(b)Offer Lorraine Petrovich reinstatement to her former or a sub-stantially equivalent position, whenever she would otherwise be en- KANMAX MILLS, INC.495titled to recall, absent any requirement that she withdraw any chargesunder the Act filed on her behalf.(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due and the rightof reinstatement under this Order.(d)Post at their plant in Kulpmont, Pennsylvania, copies of thenotice attached hereto, marked Appendix A.10Copies of said notice,to be furnished by the Regional Director for the Fourth Region, shall,after being duly signed by the Respondents' representatives, be postedby them immediately upon receipt thereof, and maintained by themfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fourth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the refusal to reinstate Lorraine Petrovich in July 1949, wasviolative of Section 8 (a) (3) of the Act, be, and it hereby is, dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLebor Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in TEXTILE WORKERSUNION OF AMERICA,CIO,or any otherlabororganization ofour employees, by refusing to reinstate any of our employees, orby discriminating in any other manner with regard to their hireand tenure of employment, or any term or condition ofemployment.WE WILL NOT discriminate in any manner against any employeebecause he has filed charges or given testimony under the Na-tional Labor Relations Act, or in any other manner interfere withthe rights of employees to file and prosecute charges and to givetestimony under said Act.'° In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order," the words, "A Decreeof the United States Court of AppealsEnforcing." 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate employees concerning their union af-filiation, activities, or sympathies, solicit their assistance in theevent an election is held, or threaten that we will close our plantif employees join TEXTILE WORKERS UNION OF AMERICA, CIO,-or any other labor organization, or in any other manner interferewith, restrain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to join or assistTEXTILE WORKERS UNION OF AMERICA, CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities-for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to Florence Orlando immediate and full rein-statement to her former or substantially equivalent position with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make her whole for any loss of pay suf-fered as a result of the discrimination against her.WE WILL OFFER to Lorraine Petrovich reinstatement to herformer or substantially equivalent position, whenever she wouldotherwise be entitled to recall, absent any requirement that asa condition of reemployment she withdraw any charges filedon her behalf under the National Labor Relations Act.All our employees are free to become, remain, or refrain frombecoming or remaining members of the above-named union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) ofthe Act.We will not discriminate in regard to the hire or tenureof employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any suchlabor organization.KANMAK MILLS, INC.,Employer.Dated--------------------By---------------------------(Representative)(Title)KULPMONT MANUFACTURING COMPANY, INC.,Employer.By-----------------------------------------------,(Representative)(Title)Dated--------------------This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material. KANMAK MILLS, INC.Intermediate Report497Harold Kowal, Esq.,andArthur Christopher, Esq,for the General Counsel.Geoffrey J. Cunnsff, Esq.,of Philadelphia, Pa., for theRespondents.STATEMENT OF THE CASEUpon charges and amended charges duly filed and served by Textile WorkersUnion of America, CIO, herein called the Union, the General Counsel of theNational Labor Relations Board, herein called, respectively,' the General Coun-sel' and the Board, by the Regional Director for the Fourth Region (Philadel-phia, Pennsylvania), issued a joint complaint dated April 28,_1950, againstKanmak Mills, Inc., and Kulpmont Manufacturing Company, Inc., of Kulpmont,Pennsylvania, herein called the Respondents, alleging that the Respondentshad engaged in and were engaging in unfair labor practices within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Labor Manage-ment Relations Act, 61 Stat. 136, herein called the Act.Copies of the chargesand the complaint together with a notice of hearing were duly served uponthe Respondents and the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleges that (a) Respondent Kulpmont laid off Florence Orlando on orabout October 5, 1948, and thereafter refused to reemploy her because of heractivities on behalf of the union; 2 (b) that the Respondent Kamnak laid offLorraine Petrovich on September 16, 1948, and thereafter refused to reemployPetrovich because of her union and concerted activities or, in the alternative,because she filed charges against the Respondents under the Act; and (c) thateach of the Respondents interrogated employees regarding union activities,threatened to close the plant if the Union organized it, threatened employeeswith discharge if they joined or assisted the Union, prohibited employees fromtalking about union affairs at any time while they were on the plant property,and ui ged, persuaded, and warned their employees with threats of reprisal, orpromises of reward, to refrain from assisting or joining the Union.The Respondents duly tiled a joint answer admitting the allegations of thecomplaint regarding their business operations, but denying the commission ofthe unfair labor practices alleged.The Regional Director, before the hearing opened, furnished Respondents witha bill of particulars concerning the allegations of interference, restraint, andcoercion in response to a motion filed with him by Respondents for furtherparticularsPursuant to notice, a hearing was held from May 15 to 18, 1950, at Kulpmont,Pennsylvania, before the undersigned Trial Examiner, duly designated to con-.duct the hearing by the Chief Trial Examiner.The General Counsel and the Respondents were represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded to all parties.At the close of the General Counsel's case-in-chief, the undersigned granteda motion offered by the General Counsel to dismiss the allegations in the com-plaint pertaining to the alleged discriminatory refusal to reemploy Helene Sylko.At the end of the hearing, the General Counsel moved to amend the complaintto include an additional allegation that by refusing to reemploy Lorraine Petro-'This term includes counsel appearing on behalf of the General Counsel.2As further appears below, a motion by the General Counsel to dismiss similar allega-tions as to employee Helene Sylko was granted at the hearing.943732-51-33 498 -DECISIONSOF NATIONALLABOR RELATIONS BOARDvich unless she recanted the charge filed by the Union that she had been dis-criminatorily discharged, the Respondent Kanmak had also violated Section8 (a) (4) of the Act. The undersigned reserved his ruling pending considerationof the record to determine if the matter had been litigated.The amendmentis hereby granted for reasons stated below.The parties were afforded an opportunity to present oral argument beforethe undersigned but waived it.They were then granted 15 days to file briefs.Briefs from both parties have been duly received.On June 20, 1950, or about 1 month after the hearing closed, the GeneralCounsel moved to further amend the complaint to include an 8 (a) (4) allegationconcerning the case of Florence Orlando. In the opinion of the undersignedthis issue was not litigated at the hearing. In addition, the motion was nottimely presented.Consequently it is hereby denied.At the same time, theGeneral Counsel also filed a motion with the undersigned to make certain correc-tions in the reporter's transcript.There being no objections offered to theproposed corrections, it is. hereby ordered that the corrections be made asrequested.The undersigned has marked the motion to amend the complaintas Trial Examiner's Exhibit 1 and the motion to correct the record as TrialExaminer's Exhibit 2 and he has inserted the said exhibits in the exhibit file ofthe case.Upon the entire record, and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSKanmak Mills, Inc, and Kulpmont Manufacturing Company, Inc., are eachcorporations organized under the laws of the Commonwealth of Pennsylvania.Each have the same principal officers, pursue a commonly controlled labor rela-tions policy, and constitute an integrated enterprise commonly controlled, man-aged, and operated, for the most part, in the same building at Kulpmont,Pennsylvania.Kanmak Mills, Inc., is engaged in the weaving, dyeing, and finishing of varioustypes of textile materials about 85 percent of which is sold and delivered toKulpmont Manufacturing Company, Inc., to be further processed into ladiesbrassieres, girdles, and bathing suits and the balance is sold to vendors locatedin States other than the Commonwealth of Pennsylvania.Kanmak annuallypurchases raw materials valued in excess of $50,000 consisting principally ofcotton, rayon, and nylon yarns and rubber of which about 90 percent is purchasedand shipped from points outside of Pennsylvania.Kulpmont Manufacturing Company, Inc., as previously stated, is engaged inthe manufacture of ladies brassieres, girdles, and bathing suits. It annually,purchases raw materials consisting of various kinds of blended cloth valued atabout $300,000 of which about 10 percent is purchased and shipped to its plantfrom points outside of Pennsylvania and the major portion of the balance of theraw materials it uses is furnished by Respondent Kanmak. Its manufacturedproducts have a value of about $1,000,000 annually, of which 90 percent is soldand shipped to purchasers in States other than Pennsylvania.The Respondents concede that they are engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization within themeaning of the Act, and admits to membership employees of the Respondents. KANMAK MILLS, INC.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1. Introductory factual and labor relations background4991As found above, for several years last past the Respondents, Kanmak andKulpmont, although operating as separate corporate entities, are each commonlyowned, and managed by the same officers and, in effect, constituted divisions ofa single integrated business operation.Kanmak is engaged in weaving anddyeing textile materials which are later processed into finished articles of ladles.wear by Kulpmont.Early in 1948, for reasons not fully disclosed by the record, Kulpmont discon-tinued the manufacture of a number of styles of products formerly turned out--As a consequence, a reduction in force, which began in February 1948, resulted in-,the layoff of approximately 50, percent of its rank-and-file employees. In itssewing department, with which the events below are particularly concerned, 50of approximately 100 operators were laid off on various dates from early inFebruary to October 5, 1648.The last 3 of the 50 employees in the sewing department affected by the 1945layoffs were Florence Orlando, Carmella Rossi, and Lois Kemper, all of whomwere laid off on October 5, 1948' In May 1949, there was a substantial pick upin business, Rossi was rehired on May 10, 1949, and 24 other employees of the50 laid off in 1948 before Orlando, were either rehired or offered reemploymentin May 1949 or thereafter.On August 23, 1948, the Union started an organiza-tional campaign in the plant, and Orlando was outstanding among the sewing:machine operators for her union activities.Qrlando has never been recalled foremployment.As a result of the curtailment in business at Kulpmont, there was a similarreduction in force at Kanmak, especially in the mending department, whichrepaired defective textile products furnished to Kulpmont by Kanmak. Themending department payroll dropped from over 100 in August 1948 to 22 by June25, 1949.The entire department was closed for vacation during July 1949 andagain shut down during the month of October 1949.Lorraine Petrovich, a learner mender, was one of the earliest employees laidoff.The complaint as amended at the hearing alleges that she was laid off forengaging in union activities, or, in the alternative, because she filed chargesagainst Kanmak.Insofar as the record shows, no efforts to organize the employees of eitherRespondent had been made before August 23, 1948, when the charging Unionbegan its organizational campaignFollowing the layoffs of Orlando and Petro-vich, the Union filed charges averring that these two employees (together withseveral others not named in the complaint) had been discriminatorily dischargedfor engaging in union activities.Thereafter, sometime in July 1949, Petrovichcalled at the plant seeking reemployment.On this occasion, she was told insubstance that she would only be considered for reemployment if she recantedthe charges filed on her behalf and if and when additional menders were required.No contention is made by the General Counsel that the original layoffs werediscriminatory.$Respondents' Exhibit No. 2, received in evidence without objection, lists the namesand dates of layoff of the employees affected It shows that 35 of this group had beeslaid off on various dates during the period ending July 26, 1948. 500DECISIONSOF NATIONALLABOR RELATIONS BOARD2. Interference,restraint,and coercionAccording to the credited and undenied testimony of Orlando, Lois Kemper,Irene Sempko (all sewing machine operators), and Leonard Borisheski, a floorboy in the sewing room, Orlando was the most active protagonist for the Union inthe plant.She not only solicited many fellow employees to sign cards for theUnion, but handed blank cards to Kemper, Sempko, and Borisheski with a re-quest that they solicit fellow employees to sign them.Each of these threeemployees did so and returned the signed cards to Orlando, who thereafterdelivered them to the Union.Orlando further testified that J. Evans Steinacher, Kulpmont's productionmanager, came to her while she was working in the plant on September 10, 1948,and, in substance, asked her on this occasion if she was working for the Unionand why she desired to have a union in the plant. Orlando, according to herfurther testimony, then told Steinacher that her father and brothers were allmembers of the coal miners union, whereupon Steinacher asked her if she waspaid by the Union for signing up members, and that when she denied receivingany money from the Union, he told her she was a damn fool, and then assertedthe plant would shut clown if the Union organized it.Borisheski testified in substance that one clay in September 1948, Steinachercalled him away from his work, that on this occasion Steinacher asked Bori-sheski if the latter had joined the Union, that when Borisheski admitted havingdone so, Steinacher stated that the plant would close down if the Union or-ganized it, and that Steinacher then remarked that he, Steinacher, believedOrlando, Kemper, and Sempko were the most active promoters of the Union, andthen requested Borisheski to try and induce the employees to vote against theUnion if an election was later helflLois Kemper testified,in substance,that one day in September 1948, Stein-acher asked her why she wanted a union in the plant, that after she repliedthere were too many bosses in the sewing room,' Steinacher then told her theemployees should not talk about the Union inside the plant, and that he thenasserted that the Company could close down the sewing floor and use the spacefor storage.Steinacher categorically denied ever holding a conversation regarding theUnion with Kemper and Borisheski and denied ever having made the abovestatements attributed to him by Orlando.He admitted holding a conversationin the plant with Orlando, but asserts that she initiated it, by asking if theplant would shut down if the Union organized it and asserts that he merelyreplied "anything could happen."' and asserts that he then bold Orlando thathe, Steinacher, was not opposed to unions, and that the employees were freeto join or not join as they saw fit.Orlando, Borisheski,and Kemper impressed the undersigned by their demeanoras reliable and trustworthy witnesses.The record is convincing that rumorswere rampant in the plant that it would close if the Union succeeded in'Kemper furthercredibly testifiedwithout denialthat JeanMarosic(stipulated bycounsel to be a supervisor in the sewing room)had requestedKemper tostop asking thegirls in the department for their names because Marosic had been reprimanded for per-mitting it.Since it does not appear afflimatively that Kemper was engaging in unionactivities outside of working time,no finding will be madethatMarosic was engaging inillegal conduct5Avellino,a sewing machine mechanic,testified without denial that on hearing a rumorthat the plant would close if it were organized,he, Avellum,asked Steinacher if there wasany truth in the rumor,and that thelatter replied"anything might happen-at any time"whereuponAvellino toldother employees that the plant would close"iftheUnionorganized it.". KANMAK MILLS, INC.501organizing it, for Superintendent Sheriff of the dyeing department at Kanmakadmitted, as further discussed below, that he had heard such rumors, but ratherunconvincingly asserted that he did not bother to check with higher officials todetermine whether there was any basis in fact for them.When Orlando andanother employee, named Avellino asked Steinacher, Kulpmont's productionmanager, whether there was any truth in the rumor, Steinacher's ambiguousand cryptic reply that "anything could happen" certainly, under the existingcircumstances, may be fairly regarded as a veiled threat that the plant wouldclose if it were organized.When considered in conjunction with the treatmentlater accorded to Orlando, as set forth below regarding Kulpmont's refusal torecall her for work when rehiring began in May 1949, and the refusal by Kanmakto consider Petrovich for reemployment unless she recanted the charges filedagainst the Company, I am convinced that Respondents by means of threatsand other conduct coerch;ely discouraged union activities.Accordingly, I con-clude that the above versions of Orlando, Borisheski, and Kemper regardingtheir conversations with Steinacher in September 1948 are substantially trueand find that Steinacher interrogated the three employees concerning their unionaffiliations or activities, and that he also warned them that the plant would beclosed if the Union succeeded in organizing it.William Spieles, a rank-and-file employee in the Kanmak dye house and awitness called by the General Counsel, testified that Larry Lazorski, a dye-houseforeman, asked Spieles if the latter had joined the Union shortly after theorganizational drive opened stating, at the time, that he, Lazorski, wantedto ascertain if Spieles would tell the truth about it, whereupon he, Spieles, ad-mitted he had joined the Union. Shortly after the above conversation, Lazorski,according to Spieles' further testimony, came to Spieles in the plant and re-marked, "Bill, I'm worried-if the Union gets in, the mill is going to closedown."Thereafter, in December 1948, Spieles and William Balchunas, anotherdye-house employee, were engaged in a conversation regarding an accidentinsurance program initiated by Respondents. Spieles and Balchunas eachtestified that, on this occasion, Lazorski walked up to them and stated,"See what Mr Kahn is doing for us, he is giving us free insurance benefits," 6whereupon Spieies facetiously remarked, "if this keeps up, we may get turkeyfor Christmas, too," and that Lazorski then remarked, "I pity you two guysif the Union gets in" and then walked away.Lazorski, when called as a witness by the Respondents, denied that he everinterrogated Spieles regarding the latter's union affiliation and further deniedthat he ever told any employee that he, Lazorski, was worried that the plantwould shut down if the organizational campaign, was successful.Lazorski ad-mitted participating in a conversation with Spieles and Balchunas regardingaccident insurance.On testifying concerning the conversation, Lazorski said heobserved Spieles and Balchunas sitting on a hand truck when they should havebeen working, and that he overheard them criticizing the Respondents' insuranceplanwhereupon he, Lazorski, walked over to them and entered into thediscussion.He testified :[Balchunas] made the statement that now the Union is trying to get inhere they are going to soft-soap us with the surgical policy.Well, therewas only one answer for me [Lazorski] to give to that: I told the fellows,I said, "Regardless of what the condition is, you fellows are getting it fornothing."6Kahn was not clearly identified in the recordSpieles testified without denial thatKahn was the owner of the plant, hence it is presumed that he is the president of eachof the Respondents. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Lazorski's further uncontradicted testimony, Balchunas thenjumped up from his seat on the truck and accused Lazorski of antiunion prejudiceand bias in favor of employers, whereupon after denying the accusations,Lazorski walked away.Balchunas further testified that a short time after the organizational campaignstarted,William Sheriff, the dye-house superintendent, asked Balchunas if thelatter had joined the Union, that after Balchunas replied "Yes," Sheriff statedthat the plant would close if the Union organized it. Sheriff, when testifyingas a witness for the Respondents, denied ever interrogating Balchunas concern-ing the latter's union affiliation, but he admitted that he believed Balchunas hadjoined the Union because he, Sheriff, had observed Balchunas talking withunion organizers outside the plant entrance on several occasions.Sheriff alsodenied telling Balchunas that the plant would close if the employees organized.Sheriff admitted that during the height of the organizational campaign rumorswere rampant that the plant would close, if the Union's campaign was success-ful, but he asserts that he paid no attention to the rumors, and made no attemptto ascertain from higher officials whether there was any basis of truth behindthem.Basing my conclusions upon my observation and the demeanor of the fourabove-named dye-house employees, I conclude that the testimony of Spieles andBalchunas is the more reliable and trustworthy. I find that Lazorski and Sheriffinterrogated employees working under them regarding their union affiliationand further find that Lazorski and Sheriff participated in spreading rumors thatthe plant would shut down if it were organized. The statement attributed toLazorski by Spieles that Lazorski was worried about the plant shutdown was nodoubt due to apprehension concerning his own job but, under the circumstances,be should have first checked with plant officials to ascertain whether the rumors,were based on fact, before informing rank-and-file employees about his pertuba-tion, thus discouraging employees from engaging in union activities.The testi-inony of Sheriff, the dye-house superintendent, that such rumors were rampantthroughout the plant, but that he paid no attention to them and made no inquiryof higher officials to ascertain if there was any basis in fact for them is deemedby the undersigned to be incredible, for if such rumors were true, Sheriff'sown job would ultimately be affected and it is "inconceivable" that Sheriff wouldhave regarded such rumors as lightly as he asserts he did.3.The refusals to reemploy Florence Orlando and Lorraine PetrovichFlorence Orlandohad been regularly employed by Kulpmont, as a sewing-viachine operator since September 1945, until she was laid off on October 5, 1948.As noted above, 50 of the approximately 100 sewing-machine operators workingon February 1, 1948, were laid off between February 1 and O'ctober 5, 1948, foreconomic reasons.'Orlando with employees Lois Kemper and Carmella Rossivi ere all laid off on October 5, 1948. They were the last 3 of the 50 employees laidoff in 1948, substantially all of whom were selected for layoff assertedly becauseof their delinquency records.''Respondents' Exhibit No. 2, received in evidence without objection, lists the names'and dates of layoff of these 50 persons.8Delinquency in the sense the term is used by Respondents is measured by the differencebetween the guaranteed minimum hourly rate paid and the actual piece rate earnings ofan employee. It carries no implication that an employee's conduct is otherwise objection-able and as Respondents' counsel states in his brief, the Respondents "considered[delinquency] a major test of an operators efficiency." KANMAK MILLS, INC.503As previously found above, Orlando was the most active protagonist of theUnion among the sewing-machine operators and, in effect,,served as the chairmanof an unofficial organizational committee.A few days after her layoff on October 5, 1948, the Union sent a telegram toKulpmont asserting in substance, that Orlando and employee Lois Kemper hadbeen discriminatorily discharged for engaging in union activities and requestingtheir reinstatement.Thereafter, on October 18, 1948, Orlando and Kemper calledat the plant.They met there with General Manager Brennan and Steinacher,previously identified as Kulpmont's production manager, in Brennan's office.According to the credited and undenied testimony of Orlando and Kemper,which is in substantial agreement, Brennan read to them the telegram from theUnion; he then told them they had not been discharged for engaging in unionactivities, but had merely been laid off for low production, and then assertedthe Company was not concerned whether or not the employees desired a unionto represent them, and the two employees further testified without denial thatSteinacher, on this occasion, also asserted that they had merely been laid offand would be recalled for work, when and if business picked up and additionaloperators wererequired!Thereafter, in May 1949, Kulpmont began to rehire sewing-machine operators.On May 10, 1949, Carmella Rossi, laid off on the same day with Orlando, wasreemployed.Also during May 1949 and subsequent thereto Kulpmont rehiredor offered reemployment to 24 of the other employees laid off before Orlandoand Rossi in 1948.10But, despite Steinacher's statement made on October 18,1948, that Orlando would be recalled for work when additional operators wererequired, Orlando has never been recalled.In addition, according to the credited and undenied testimony of AllanZurlnick, a field examiner for the Board, Kulpmont rehired some 13 other formeremployees who had either voluntarily quit, been laid off, or been granted leaveof absences in 1947 (General Counsel Exhibit No. 4) most of whom did not workin the plant during 1948.Orlando further testified : After learning that Kulpmont was rehiring sewing-machine operators in May 1949, she called at the plant on May 18, 1949, duringher lunch hour, and in a conversation with Michael Fedock, the clerk in chargeof personnel records, told Fedock that she would like to return to work there,and that Fedock told her the Company was not rehiring, whereupon she left;Fedock denied that Orlando had ever spoken to him regarding employment atany time after October 18, 1948, when he arranged for Steinacher to talk withher.Fedock further denied that there had been any material pickup in em-ployment during May 1949. Basing my opinion upon my observation and thedemeanor of the witness, together with realistic consideration of all the evidencein the record, I conclude that Orlando's testimony was the more reliable andfind that she visited the plant to apply for reemployment on or about May 18, 1949.In view of Fedock's position at the plant, it is inconceivable that he would havebeenunaware of the sudden and material pickup in employment at the plantduring May 1949 after a long period of inactivity.Furthermore, W. B. McCaig,an international representative of the Union, partially corroborated Orlando'sabove testimony, for McCaig credibly testified that he drove Orlando to the plant0 It is noted,Kemper became pregnant in January 1949 and gave birth to a child inSeptember 1949She is not named as a complainant in the case.10Respondents'Exhibit No.3, received in evidence,lists the names and dates whenthese persons were either rehired or offered reemployment. It shows that 5 persons laidoff before Orlando were rehired and that Rossi laid off on the same day as Orlando wasrehired on May 10, 1949. The 18 others who were laid off before (Irlando in 1948 andoffered reemployment declined for various reasons to return to work. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDin his automobile about noon on one day in the middle of May 1949 and waitedfor her outside the plant until she returned after spending several minutes insidethe plant.Stemacher, who is in charge of all hiring at Kulpmont, asserts that Orlandowas not recalled because of her high delinquency record and because she .wasnot a versatile operator.The record shows that for the most part of her nearly 3 years employmentshe was kept on operation 1209, which job, according to Steinacher, is aboutthe "toughest" operation in the sewing room, and that she was still working onthis operation when she was laid off on October 5, 1948.Ella Peters, head supervisor of the sewing department, and next in super-visory status under Steinacher, testified : OnJuly23, Steinacher laid off fiveoperators, namely Laura Malkiewicz, Rose Kotarski, Julia Amago, Rose Rossi,and Veronica Boleski because of high delinquencies," that on the same daySteinacher reprimanded operators Helen Austic, Nolter, Carmella Rossi, Sempko,Kemper, Coronito, and Orlando, all of whom were currently working on opera-tion 1209, because of their asserted high delinquencies, that he told them, onthis occasion, that sooner or later they would be laid off unless they increasedtheir production" and that customarily, as would be expected, the Companylays off the less efficient workers first, when reductions in force are required.Peters, on cross-examination, also admitted that Orlando was a better op-erator than most of the 25 employees included in the 1948 layoffs, who wererehired or offered reemployment in May 1949, or thereafter, when additionaloperators were called back.Peters' above testimony to some extent was cor-roborated by the credible and uncontradicted testimony of Allan Zurlnick, a fieldexaminer for the Board, who testified without contradiction that Kulpmont'semployment records show Orlando had an average hourly delinquency of 20.4cents, that Carmella Rossi had one of 20.7 cents, Austic one of 22 cents, andNolter one of 24 cents during 1948, when all of them during most of the periodbefore their layoffs were working on operation 1209."The record further showsthat Rossi was rehired on May 10, 1949, that Nolter was rehired May 17, 1949,and that Austic was offered but refused to accept reemployment on May 9, 1949,although all three had poorer delinquency records than Orlando who has neverbeen offered reemployment, and, also, despite the fact, as found above, that onOctober 18, 1949, Steinacher told Orlando that she would be recalled for workif and when additional operators were needed.Lorraine Petrovichwas hired in January 1948 as a learner mender by Kanmak.As such, she repaired defective textile products later supplied to Kulpmont forprocessing into finished articles of ladies wear.As noted above, this departmentwas reduced from a force of over 100 menders in September 1948 to 22 by June25, 1949.Since that time up to the date of hearing the force of members hasnever exceeded 35 and at the time of the hearing only 32 menders were working.She was included in a group of 15 menders laid off on September 16, 1948, thefirst large group layoff of 1948. In the payroll period ending September 18,1948, the force was cut from 109 to 88 employees in the mending department.11According to Respondents' Exhibit No.2, in evidence,these 5 were laid off either onJuly 23 or 26, 1948By July 26, or prior thereto, 35 of the 50 laid off in 1948 had beensevered from the payrollOf the 5, above named, Boleski was rehired on September 9,1949, Kotarski in April 1950,and Rose Rossi was recalled for work, but failed to report.12Austic was subsequently laid off on October 1, 1948, and Carmella Rossi on October5,1948, according to Respondents'Exhibit No 3.Nolter, according to Peters, was laidoff on or about July 28, 1948.11General Counsel'sExhibit No. 5. KANMAK MILLS,' INC.505Petrovich signed a union card shortly after the organizational campaignbegan.She testified- that she solicited some of her fellow employees to signunion cards at the mending table when at work in the- plant, but admitted shedoes not know whether any supervisor was aware of these activities.On October20, 1948, the Union filed its first amended charge averring, among other things,that Kanmak had discharged Petrovich for engaging in union activities.In July 1949, Petrovich's father, a city councilman of Kulpmont, arranged anappointment for her with Brennan, Kanmak's general manager, in order that.shemight request reemployment.Pursuant to this arrangement, she met with Brennan at the latter's office onsome day in July 1949After a brief preliminary conversation, Brennan men-Coned the charge filed on her behalf by the Union and asserted that she wasunfriendly toward the Company.Meanwhile, Brennan sent for Phillip Vandooselear, the foreman of the mendingdepartment.Peter Rustchak, Kanmak's mill superintendent who shared theofficewith Brennan, was present in the office during the entire time Petrovichwas there.When Vandooselear arrived Brennan asked Vandooselear if the latter wasfamiliar with Petrovich's work.Vandooselear replied that her work had beenpoor especially during the last few weeks when apparently she was not exertingher best efforts.19Petrovich interposed at this point, according to Vandooselear,and said, "it wasn't too bad, was it?" whereupon Vandooselear replied, "No, butthe menders we kept were the better ones," and the only reason for laying youoff "Was because of lack of work.16 According to Vandooselear's further creditedand undenied testimony, Brennan then turned to Petrovich and said, "Your bosshas nothing against you," .. . "but you are not too friendly with the com-pany," . . . "You know you have a case against us," and then said, "in caseyour boss would have more work and considers hiring you back, . . . would youdrop the case against us9" and that when Petrovich replied, "Yes," Brennanthen asked Petrovich, "Would you write me a letter to that effect?" at whichstage of the interview Vandooselear said he left the office and failed to hearIPetrovich's reply.Brennan gave the following testimony regarding his conversation with Petro-vich concerning the filing and retraction of the charges :A. I [Brennan] said, "I assume if you come back that you will be willingto retract the charges now pending against [us]" . . . that she said,"Yes," she would and I said, "Would you write a letter to that effect, andshe said "Yes" she would.*Q.Was she the one who brought up the subject first?A. No, I asked her if she would . . . if conditions improved and westarted up our department and gave her an opportunity to come back inview of the charges against us would she retract them, and she saidshe would.Petrovich's testimony regarding the conversation in Brennan's office is in sub-stantial agreement with that given by Brennan and Vandooselear.Accord-ingly, Brennan's above version is accepted as a substantially accurate version14This is the period when the charging Union was actively attempting to organize theplant15Vandooselear on cross-examination admitted that it requires from a year to a yearand a half for an inexperienced employee to develop into a ,killed mender. Petrovichhad only been on the job about 8 months. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDof what transpired during the interview. In addition, Petrovich testified thatshe has never sent a letter to Kanmak retracting the charges and that she hasnever been offered reemployment.B. ConclusionsUpon the basis of the foregoing findings and the entire record the issues are :(1)Whether Respondents interfered with, restrained, and coerced their,em-ployees within the meaning of Section 7 of the Act; (2) whether FlorenceOrlando was discriminatorily refused reemployment because of her union activi-ties ; and (3) whether Lorraine Petrovich was discriminatorily refused reem-ployment because of her union activities or, in the alternative, because shefiled, or caused to be filed, unfair labor practice charges against the Respondents.1. Interference, restraint, and coercionAs found above : (1) Steinacher, Kulpmont's productionmanager,inter-rogated Orlando, Borisheski, and Kemper, all of whom were rank-and-fileemployees, concerning union activities and membership ; (2) Steinacher alsowarned the three above-named employees. that Respondents would close, theplant if the employees were organized; (3) Steinacher requested Borisheskito try and induce fellow employees to vote against the Union, if an election washeld; (4) Sheriff, the superintendent of Kanmak's dye house, asked employeeWilliam Balchunas if the latter had joined the Union and at the time also warnedBalchunas that the plant would shut down if it was organized; and (5) LarryLazorski, a foreman in the dye house, interrogated William Spieles, an employeeworking under Lazorski, regarding Spieles affiliation with the Union and ineffect warned Spieles that the plant would be closed if it was organized by the,Union."/The law is well settled that interrogations by employers of employees regard-ing the union activities and affiliations of employees areper seviolations ofSection 8 (a) (1) of the Act 14 There can be no doubt that an employer's threatsto close a plant during an organizational campaign at the plant is a coerciveinterference with rights guaranteed in Section 7 of the Act.The undersignedfinds that the above-mentioned acts and statements, constituted interference with,restraint, and coercion of the employees in the exercise of their rights guar-anteed in Section 7 of the Act, thus also in violation of Section 8 (a) (1) thereof.2.The discriminatory refusal to reemploy OrlandoOrlando had been regularly employed for nearly 3 years on operation 1209(about the "toughest" operation in the sewing room, according to Steinacher)and she was not laid off until October 5, 1948, in the last group of 3 persons ofa total of 50 employees terminated in the 1948 reduction in force which began inJanuary and ended on October 5, 1948, and that 24 other sewing-machineoperators who had been laid off before Orlando in 1948, were either rehired or16The record also shows that Respondents are paying the premiums for some formof accident insurance taken out for the benefit of the employees.Presumably the evidencewas offered to show that Respondents were granting benefits during the Union's campaign,but no time was fixed regarding when the plan was initiated and announced, therefore,no finding will be made regarding it.117 Standard-Coosa-ThatcherCo , 85 NLRB 1358;Greensboro Lumber Company, 1NLRB629, 632;Sewell Mfg Cc.,72 NLRB 85, enfd. as modified (on other grounds) 172 F 2d459 (C A5) ; Ames Spot l elder Co, Inc,75 NLRB 352, footnote 6;WythevilleKnittingMills, Inc,78 NLRB 640, enfd as modified (on other grounds) 175 F. 2d 238 (C. A 3),MinnesotaMining & Mfg.Co., 81 NLRB 557. KANMAK MILLS, INC.507offered reemployment when business picked tip in the spring of 1949 and, also,because the record convincingly shows that Orlando was the leading protagonistfor the Union among the sewing-room employees.Kulpmont's assertionthat itsonly reason for failing to recall Orlando was due to her low efficiency is notcredited.Although the record discloses that Orlandowas not oneof thebest operatorsin the plant, a comparison of the delinquency records of CarmellaRossi, HelenNolter, Helen Austic, and Orlando, all of whom were working on operation 1209during most of 1948 (prior to their respectivelayoffs), conclusivelyshow thatRossi, Nolter, and Austic had poorer delinquency records than Orlando.Never-theless,Rossi was reemployed on May 10, 1949, Nolter on May 17, 1949, andAustic was called on the telephone and offered a job on or about May 9, 1949,but refused to accept it.Respondents admit in their brief that managementconsidered "delinquency" a major test of an operator's efficiency.18In addition, Peters, the head supervisor in the sewing room, admitted thatOrlando was a better operator than many of those laid off in 1948 who wereeither rehired or called back in 1949 and offered reemployment, which they de-clined to accept.Peters also admitted that when reductions in force were nec-essary the less efficient employees were the first to be laid off and customarilythe last to be recalled as, of course, would be expected.Moreover, when Orlando returned to the plant on October 18, 1948, seekingreinstatement (after the Union had sent a telegram to the Respondents as-serting that she had been discriminatorily discharged and requesting her rein-statement) Steinacher, on this occasion, asserted that she had not been dis-charged but merely laid off because of low production, and he then told herthat she would be recalled for work, if and when additional operators wereneededIn view of this statement by Steinacher, it was unnecessary forOrlando to make any further application for reemployment when Kulpmontstarted to rehire 19There can be no dispute, regarding Kulpmont's knowledge of Orlando's unionactivities, because the above-mentioned telegram from the Union was read toher on October 18, 1948, when she called at the plant seeking reemployment.Furthermore, as earlier found above, Steinacher told Borisheski during a con-versation between the two men in September 1948, that he, Steinacher, suspectedOrlando was one of the leading advocates for the Union.On the basis of the foregoing and the entire record the undersigned is con-vinced that Kulpmont refused to reemploy Orlando on May 10, 1949, 20 be-cause ofher activities on behalf of the Union.Accordingly, I find that byrefusing reemployment to Orlando on May 10, 1949, and thereafter, the Respond-ent Kulpmont has discriminated with respect to the hire and tenure of her em-ployment, thereby interfering with, restraining, and coercing.the employees inthe exercise of the rights guaranteed in Section 7 of the Act.3 The refusal to reemploy Lorraine PetrovichAs noted above, the complaint as amended alleges, in substance, that Kanmakrefused to reemploy Petrovich because she engaged in union activities or, in18As earlier defined,delinquency is measured by the difference between the guaranteedminimum hourly wage earnings and the piece-rate earnings earned by an operator.19H. & H. Manufactunny Company, Inc,87 NLRB 1373.201 fix May 10, 1949, as the date of the refusal to reemploy because this is the dateKulpmont rehired Carmella Rossi.These two employees were each laid off on October 5,1948, assertedly for -high delinquencies.As noted above, Rossi had a slightly higherdelinquency record than Orlando. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe alternative, because she filed or caused to be filed unfair labor practicecharges against Kanmak.Inasmuch as the record fails to show by substantial and convincing evidencethat Kanmak had knowledge regarding union activities on the part of Petrovichother than that received from the charge filed by the Union, that it also fails toshow that any of the employees laid off with Petrovich, or prior thereto,.havesince been rehired, and that it affirmatively appears that no jobs were presentlyavailable when Petrovich applied for reemployment in July 1949, the undersignedconcludes and finds that Petrovich has not been discriminated against withinthe meaning of Section 8 (a) (3) of the Act.As noted above, however, when Petrovich called on General Manager Bren-nan at the plant in July 1949, and asked Brennan for work, he accused her ofbeing unfriendly toward the Company and, thereafter, asserted that she wouldnot be reemployed, if and when additional menders with her qualifications wereneeded, unless she retracted in writing the charges filed by the Union on herbehalf.Section8 (a) (4) of the Act provides:It shall be an unfair labor practice for an employer to discharge or other-wise discriminate against an employee because he has filed charges or giventestimony under this act.Consequently, Kanmak had no right to condition Petrovich's future employ-ment upon the retraction of the charges filed on her behalf. Such conduct by anemployer, if permitted, would defeat the purposes of the Act, by discouragingemployees to file charges or to seek the aid of a union in processing such chargesfor them.Kanmak, in effect, contends in its brief that the motion to amend for thepurpose of including an 8 (a) (4) allegation in the complaint regardingPetrovich's case may not be granted because the issue was not litigated at thehearing and, in effect, moves that if the amendment to the complaint is allowedthe hearing should be reopened to take further testimony 21I see no reason to reopen the hearing.My conclusion is primarily based upontestimony given by Brennan, set forth above, in the findings of fact made inSection III A. In my opinion,Brennan'stestimony, set forth above, fullysustains a conclusion and finding that Kanmak violated Section 8 (a) (4) of theAct zzOn the basis of the foregoing and the entire record, I find that by refusing toconsider Petrovich for'reemployment, when jobs are available which she isqualified to fill, unless and until she retracts the charges filed on her behalf bythe Union, the Respondents have engaged in discrimination against' Petrovichwithin the meaning of Section 8 (a) (4) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.21 It is noted that I denied a similar motion to amend in respect to Orlando's case becausea consideration of the record indicates that an 8 (a) (4) issue was not litigated at thehearing in her case and that the motion was not timely presented.21Briggs Manufacturing Company, 75NLRB 569 KANMAK MILLS, INC.V.THE REMEDY509Having found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that Respondents discriminated in regard to the hire andtenure of employment of Florence Orlando thereby discouraging membershipin the Union. It will be recommended that Respondents offer Florence Orlandoimmediate and full reinstatement to her former or substantially equivalent,position," without prejudice to her seniority or other rights and privileges, andthat Respondents make whole Florence Orlando for any loss of pay she mayhave suffered by payment to her of a sum of money equal to the amounts shewould normally have earned as wages from May 10, 1949, the date of the dis-crimination against her to the date of Respondents' offer of reinstatement,less her net earnings during such period24The loss of pay shall be computedon the basis of each separate calendar quarter or portion thereof during theperiod from Respondents' discriminatory action to the date of a proper offerof reinstatement. It will be further recommended that Respondents make avail-able to the Board, upon request, payroll and other records to facilitate thechecking of the amount of back pay due.26It has also been found that the Respondents discriminated against LorrainePetrovich because she filed, or caused to be filed, charges under the Act, therebyviolating Section 8 (a) (4) of the said Act. Since, however, Petrovich wasvalidly laid off together with a number of other employees on September 16, 1948,all of whom are unlikely to be reached for recall in the near future, it will berecommended that the Respondents list Petrovich's name on its employmentrecords for recall at such time as the otheremployslaid off with her are offeredreemployment, absent the discriminatory requirement that Petrovich retractthe charges filed on her behalf by the Union.The scope of the Respondents illegal conduct discloses a purpose to defeatself-organization among its employees.Such conduct, which is specifically vio-lative of Section 8 (a) (1), (3), and (4) of the Act, reflects a determinationgenerally to interfere with, restrain, and coerce their employees in the exerciseof the right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining or other mutualaid or protection, and presents a ready and effective means of destroying self-organization among their employees.Because of the Respondents unlawfulconduct and since there appears to be an underlying attitude of opposition onthe part of the Respondents to the purposes of the Act to protect the rights ofemployees generally," the undersigned is convinced that if the Respondents arenot restrained from committing such conduct, the danger of their commissionin the future is to be anticipated from the Respondents' conduct in the past,and the policies of the Act will be defeated. In order, therefore, to make effectivethe interdependent guarantees of Section 7 of the Act, to prevent a recurrence ofunfair labor practices, and therebyminimizeindustrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, the under-23The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.24CrossettLumber Company, 8NLRB 440, 497-825F.W. Woolworth Company,90 NLRB 289;Cen-Tennial Cotton Gin Company,90NLRB 345.26 SeeMay Department Stores Company,etc.v.NL.R B ,326 U. S 376. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Inasmuch as the two corporate Respondents, admittedly, are commonlyowned and each of them is managed by the same officers, and that each of thempursue a commonly controlled labor relation policy, they should jointly be enjoinedin the future from committing any of the unfair labor practices found hereinto have been committed by either of them in the past.Since it has been found that the evidence does not support the allegations.of the complaint that Lorraine Petrovich was discriminatorily refused reem-ployment by the Respondents in violation of Section 8 (a) (3) of the Act, theundersigned will recommend that the allegations of the complaint with respectto these allegations be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAw1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act, the Respondentshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment ofFlorence Orlando, and thereby discouraging membership in Textile WorkersUnion of America, CIO, the Respondents have engaged in and are engaging inunfair labor practices within,,^he meaning of Section 8 (a) (3) of the Act.4.By discriminating in regard to the hire of Lorraine Petrovich because shefiled charges under the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (4) of the Act.5.By refusing to reemploy Lorraine Petrovich in July 1949, the Respondentshave not violated Section 8 (a) (3) of the Act, as alleged in the complaint.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]CHARLESC.CATHIIY,INDIVIDUALLY AND AS EXECUTOR OF THE ESTATEOF T. M. CATHEY, D/B/A CATHEY LUMBER COMPANY 1andLOCAL No.422,INTERNATIONALWOODWORKERS OF AMERICA,C. I.O.Case No.15-CA-140.February 28, 1951Decision and OrderOn October 31, 1950, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that he cease and desist there-iThe name of the Respondent appears as amended.93 NLRB No. 80.